 

Exhibit 10.1

 

SETTLEMENT AGREEMENT AND RELEASE

 

This Confidential Settlement Agreement and Release (the “Settlement Agreement”)
is made by and between Alexander Capital, L.P. (“ACLP”) on the one hand, and
Summit Wireless Technology, Inc. (“WISA”) on the other hand. ACLP and WISA are
each referred to as a “Party” and are collectively referred to as the “Parties.”

 

WHEREAS, ACLP has various claims against WISA (the “Claims”) stemming from
WISA’s alleged breach of the Engagement Agreement, dated February 6, 2020,
between the Parties (the “Engagement Agreement”);

 

WHEREAS, WISA denies any liability relating to the Claims and maintains a number
of affirmative defenses thereto;

 

WHEREAS, ACLP and WISA have reached an agreement to settle their disputes
relating to the Claims and desire to reduce said agreement to writing; and

 

NOW THEREFORE, in consideration for the mutual promises contained herein, and
for the good and valuable consideration recited herein, the receipt and
sufficiency of which is hereby acknowledged, ACLP and WISA agree as follows:

 

1.                 Remuneration. WISA shall pay to ACLP and ACLP shall accept,
the total sum of One Hundred and Twenty-Five Thousand Dollars and No Cents
($125,000.00) (the “Settlement Payment”) within one (1) business day from the
date that Sullivan & Worcester, counsel for WISA (“Sullivan”) receives, on
behalf of WISA, a fully executed Settlement Agreement. The Settlement Payment
shall be wired to ACLP according to the following instructions: Alexander
Capital LP; ABA# 021000021; Account # 457170137.

 

Within one (1) business day after the execution and delivery of this Settlement
Agreement by both Parties, WISA shall issue shall issue to ACLP Fifty Thousand
(50,000) shares of WISA’s common stock, par value $0.0001 per share (the
“Settlement Shares”), pursuant to a prospectus supplement filed as a supplement
(the “Prospectus Supplement”) to the base prospectus filed as part of WISA’s
Registration Statement on Form S-3, filed with the Securities and Exchange
Commission (“SEC”) (Registration No. 333-233433), which was declared effective
on September 6, 2019 (the “Shelf Registration Statement”). Registration of the
Settlement Shares, pursuant to the Prospectus Supplement, which will be filed
under the Shelf Registration Statement, shall ensure that the Settlement Shares
are properly registered according to all federal securities laws, rules, and
regulations, including but not limited to SEC and FINRA Regulations. Sale of the
Settlement Shares shall be subject to the restrictions set forth in a Leak-Out
Agreement, in the form of Exhibit A annexed to this Settlement Agreement. The
Settlement Shares shall be transferred into ACLP’s possession according to the
following instructions: Alexander Capital DTC: XXXX; Prop Acct XXXX.

 





 

 

WISA acknowledges that this is a material term of the Settlement Agreement, and
that any failure to ensure the Settlement Shares are properly registered,
pursuant to the terms and conditions of the Prospectus Supplement and the Shelf
Registration Statement will be a material breach of this Settlement Agreement.
WISA further warrants and guarantees that it shall fully indemnify ACLP for any
and all costs and expenses incurred, including but not limited to legal costs
and fees, should ACLP be subject to any litigation, regulatory action, or
regulatory investigation concerning the valid issuance and proper registration
of the Settlement Shares. WISA agrees that subject to any required
indemnification obligations to ACLP hereunder, it will pay any such expenses
promptly upon being presented with an invoice for such reasonable costs incurred
by ACLP.

 

2.                 Limited Release of WISA. In exchange for the consideration
detailed in Paragraph 1 above, ACLP for itself, its administrators,
representatives, successors and assigns (the “ACLP Releasors”) agrees to release
any and all claims it may have against WISA and its predecessors and successors
in interest, affiliates, representatives, subsidiaries, parents, divisions,
claims managers, heirs, assigns, insurers, re-insurers, shareholders, creditors,
liquidators, administrators, executors, former and present directors and
officers, all employees, principals, agents or registered representatives
(“WISA’s Related Persons and Entities”) from any and all manner of action and
actions, cause and causes of action, suits, proceedings, arbitrations, claims,
grievances, debts, sums of money, claims for attorney fees, interest, expenses
and costs, covenants, contracts, controversies, agreements, promises, damages,
losses, and demands of any nature whatsoever, known or unknown, suspected or
unsuspected, in law or in equity, civil or criminal, vested or contingent, which
ACLP ever had or now has or asserts against WISA and/or WISA’s Related Persons
and Entities, for, upon, or by reason of any matter, cause, or thing whatsoever
from the beginning of the world to the date hereof, concerning or related to:
the February 6, 2020 Engagement Agreement (the “ACLP Released Claims”). As
detailed in Paragraph 8 below, WISA’s obligation to indemnify ACLP under the
Engagement Agreement is explicitly excluded from this release; any and all
claims for indemnification shall survive this Settlement Agreement.

 

Further, ACLP agrees that, contingent upon WISA’s making the Settlement Payment
and issuing the Settlement Shares to ACLP, as set forth in Paragraph 1 above
under this Settlement Agreement, it will release WISA from the Preferential
Right clause contained in Section 6 of the Engagement Agreement dated February
6, 2020.

 

3.                 Default. It is a material breach of this Settlement Agreement
for the obligations described in Paragraph 1, as described above, to not be
completed how and when due, subject to ACLP’s compliance with the restrictions
set forth in Exhibit A. If WISA is in material breach of this Settlement
Agreement, by failing to meet those obligations, or in any other manner, ACLP is
explicitly permitted to seek damages for such a breach. Either Party is entitled
to costs or fees incurred by the other Party in the event of its material
breach.

 

4.                 Fees. Each Party shall be responsible for their own
attorneys’ fees and costs.

 

5.                 Non-Disparagement. Each Party shall refrain from disparaging
the other Party in public or private comment or writing. Further, no Party shall
disparage any employee, director, or independent contractor working for the
other Party. WISA explicitly acknowledges that it will not comment negatively,
nor will it permit its directors, employees, independent contractors, or agents
to comment negatively upon ACLP’s professionalism, business skills, ability to
raise funds, or other capabilities related to its services as a placement agent,
financial advisor, or underwriter, nor shall WISA and its directors, employees,
independent contractors, or agents, comment negatively on the same traits
regarding any current or former ACLP director, employee, independent contractor,
or agent. Notwithstanding the foregoing, WISA and ACLP will respond accurately
and fully to any question, inquiry or request for information as may be required
by legal process, law, or regulation. Violation of this clause shall be a
material breach of this Settlement Agreement.

 



 - 2 - 

 

 

6.                 Limited Release of ACLP. WISA for itself, its administrators,
representatives, successors and assigns (the “WISA Releasors”), does hereby
irrevocably and unconditionally release and forever discharge ACLP and its
predecessors and successors in interest, affiliates, representatives,
subsidiaries, parents, divisions, claims managers, heirs, assigns, insurers,
re-insurers, shareholders, creditors, liquidators, administrators, executors,
former and present directors and officers, all employees, principals, attorneys,
agents or registered representatives, (“ACLP’s Related Persons and Entities”)
from any and all manner of action and actions, cause and causes of action,
suits, proceedings, arbitrations, claims, grievances, debts, sums of money,
claims for attorney fees, interest, expenses and costs, covenants, contracts,
controversies, agreements, promises, damages, losses, and demands of any nature
whatsoever, known or unknown, suspected or unsuspected, in law or in equity,
civil or criminal, vested or contingent, which WISA ever had or now has or
asserts against ACLP and/or ACLP’s Related Persons and Entities, for, upon, or
by reason of any matter, cause, or thing whatsoever from the beginning of the
world to the date hereof, concerning or related to: the February 6, 2020
Engagement Agreement (the “WISA Released Claims”). As detailed in Paragraph 8
below, ACLP’s obligation to indemnify WISA under the Engagement Agreement is
explicitly excluded from this release; any and all claims for indemnification
shall survive this Settlement Agreement.

 

7.                 Representations, Warranties and Covenants.

 

(a)       ACLP. ACLP hereby represents, warrants, covenants and agrees as
follows:

 

(i)               No Assignment of Claims. Neither ACLP, nor any other ACLP
Releasor, nor anyone acting on any of their behalves, has ever sold, assigned,
transferred, conveyed or otherwise disposed of all or any part of the ACLP
Released Claims released thereby hereunder, whether known or unknown.

 

(ii)              No Proceedings Initiated. Neither ACLP, nor any other ACLP
Releasor, nor any individual or entity related to any of them, nor anyone acting
on any of their behalves, has filed or initiated any charge or claim, relating
to any of the ACLP Released Claims, against WISA or any of WISA’s Related
Persons and Entities in any administrative or judicial proceeding.

 



 - 3 - 

 

 

(iii)             No Voluntary Assistance. Provided that WISA is in material
compliance with the terms of this Settlement Agreement, neither ACLP, nor any
other ACLP Releasor, nor any individual or entity related to any of them, will
voluntarily assist, support, or cooperate with, directly or indirectly, any
entity or person alleging or pursuing any claim, administrative charge, or cause
of action, relating to any of the ACLP Released Claims, against WISA or any of
or any of WISA’s Related Persons and Entities hereunder, including, without
limitation, by providing testimony or other information, audio or video
recordings, or documents, other than as legally required.

 

(iv)            Covenant Not-to-Sue. Provided that WISA is in material
compliance with the terms of this Agreement, ACLP, for itself and the other ACLP
Releasors, hereby covenants and agrees not to file, initiate or pursue a lawsuit
against WISA or any of WISA’s Related Persons and Entities, with respect to any
of the ACLP Released Claims, and will not ask any other person or entity to
initiate such a lawsuit on its or their behalves.

 

(v)             No Admission. The releases granted by ACLP hereunder shall not
be construed as an admission by WISA or any of WISA’s Related Persons and
Entities of any liability, or any acts of wrongdoing, or the violation of any
federal, state or local law, ordinance, regulation or custom, nor shall it be
considered as evidence of any such alleged liability, wrongdoing, or violation
of any federal, state or local law, ordinance, regulation or custom.

 

(vi)            Investigation. Each ACLP Releasor acknowledges and agrees that
it has made an acceptable investigation of the facts pertaining to this
settlement, this Settlement Agreement, and the matters pertaining hereto and
thereto. Each ACLP Releasor further acknowledges and agrees that no Party to
this Settlement Agreement has made representations outside of those contained in
this Settlement Agreement, and each ACLP Releasor expressly agrees and
represents that it has not relied on any representation outside of this
Settlement Agreement.

 

(b)       WISA. WISA hereby represents, warrants, covenants and agrees as
follows:

 

(i)               No Assignment of Claims. Neither WISA, nor any other WISA
Releasor, nor anyone acting on any of their behalves, has ever sold, assigned,
transferred, conveyed or otherwise disposed of all or any part of the WISA
Released Claims released thereby hereunder, whether known or unknown.

 

(ii)              No Proceedings Initiated. Neither WISA, nor any other WISA
Releasor, nor any individual or entity related to any of them, nor anyone acting
on any of their behalves, has filed or initiated any charge or claim, relating
to any of the WISA Released Claims, against ACLP or any of ACLP’s Related
Persons and Entities in any administrative or judicial proceeding.

 



 - 4 - 

 

 

(iii)            No Voluntary Assistance. Provided that ACLP is in material
compliance with the terms of this Settlement Agreement, neither WISA, nor any
other WISA Releasor, nor any individual or entity related to any of them, will
voluntarily assist, support, or cooperate with, directly or indirectly, any
entity or person alleging or pursuing any claim, administrative charge, or cause
of action, relating to any of the WISA Released Claims, against ACLP or any of
or any of ACLP’s Related Persons and Entities hereunder, including, without
limitation, by providing testimony or other information, audio or video
recordings, or documents, other than as legally required.

 

(iv)            Covenant Not-to-Sue. Provided that ACLP is in material
compliance with the terms of this Agreement, WISA, for itself and the other WISA
Releasors, hereby covenants and agrees not to file, initiate or pursue a lawsuit
against ACLP or any of or any of ACLP’s Related Persons and Entities, with
respect to any of the WISA Released Claims, and will not ask any other person or
entity to initiate such a lawsuit on its or their behalves.

 

(v)              No Admission. The releases granted by WISA hereunder shall not
be construed as an admission by ACLP or any of ACLP’s Related Persons and
Entities of any liability, or any acts of wrongdoing, or the violation of any
federal, state or local law, ordinance, regulation or custom, nor shall it be
considered as evidence of any such alleged liability, wrongdoing, or violation
of any federal, state or local law, ordinance, regulation or custom.

 

(vi)            Investigation. Each WISA Releasor acknowledges and agrees that
it has made an acceptable investigation of the facts pertaining to this
settlement, this Settlement Agreement, and the matters pertaining hereto and
thereto. Each WISA Releasor further acknowledges and agrees that no Party to
this Settlement Agreement has made representations outside of those contained in
this Settlement Agreement, and each WISA Releasor expressly agrees and
represents that it has not relied on any representation outside of this
Settlement Agreement.

 

8.                 Termination of Engagement Agreement. The Parties hereby
acknowledge and agree that the Engagement Agreement shall be terminated and of
no further force or effect, as of the date of this Settlement Agreement, and
neither Party shall have any further rights or obligations thereunder; provided,
however, that (a) ACLP shall have the right, with respect to any financing
raised by WISA, from the date of this Settlement Agreement, through and until
the date that is twelve (12) months thereafter, (i) to be paid the Fees and
Compensation as set forth in Section 3(a) and Section 3(b) of the Engagement
Agreement and (ii) to be reimbursed for Expenses as set forth in Section 3(c) of
the Engagement Agreement, that (b) notwithstanding the releases contained in
Paragraph 2 and Paragraph 6 above both WISA and ACLP shall retain their
respective rights to indemnification as set forth in Exhibit B of the Engagement
Agreement, with respect solely to third-party claims and not direct claims – the
Parties further agreeing that any breach of this Settlement Agreement is subject
to Indemnification under Exhibit B of the Engagement Agreement, and that (c) the
Preferential Right contained in Section 6 of the Engagement Agreement shall not
terminate until WISA fulfills its obligations under Paragraph 1, above, as
described in Paragraph 2, above. Additionally, Paragraphs 10 and 12 of the
Engagement Agreement shall also survive the termination of the Engagement
Agreement for such period as provided therein.

 



 - 5 - 

 

 

9.                 General Representations and Warranties.

 

(a)               ACLP hereby represents and warrants to WISA as follows: (i)
ACLP is duly organized, validly existing, and in good standing and has all
requisite power and authority to carry on its business as presently conducted
and as proposed to be conducted; (ii) the individual signing this Settlement
Agreement, on behalf of ACLP, is an individual with capacity to enter into this
Agreement on ACLP’s behalf; (iii) all action required to be taken by ACLP in
order to authorize its entrance into this Settlement Agreement has been taken as
of the date hereof, and the person signing this Agreement on behalf of ACLP, is
duly authorized to do so; (iv) this Settlement Agreement has been, or when
executed and delivered, will be, duly and validly executed and delivered by ACLP
and will constitute valid and legally binding obligations of ACLP, enforceable
against ACLP in accordance with its terms, subject to (A) any applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws of general applicability affecting creditors’ rights generally and
(B) general principles of equity, whether considered in a proceeding at law or
in equity; and (v) ACLP has conferred with legal counsel of its choosing as to
the significance and legal effect of this Settlement Agreement.

 

(b)               WISA hereby represents and warrants to ACLP as follows: (i)
WISA is duly organized, validly existing, and in good standing and has all
requisite power and authority to carry on its business as presently conducted
and as proposed to be conducted; (ii) the individual signing this Settlement
Agreement, on behalf of WISA, is an individual with capacity to enter into this
Agreement on WISA’s behalf; (iii) all action required to be taken by WISA in
order to authorize its entrance into this Settlement Agreement has been taken as
of the date hereof, and the person signing this Agreement on behalf of WISA, is
duly authorized to do so; (iv) this Settlement Agreement has been, or when
executed and delivered, will be, duly and validly executed and delivered by WISA
and will constitute valid and legally binding obligations of WISA, enforceable
against WISA in accordance with its terms, subject to (A) any applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws of general applicability affecting creditors’ rights generally and
(B) general principles of equity, whether considered in a proceeding at law or
in equity; and (v) WISA has conferred with legal counsel of its choosing as to
the significance and legal effect of this Settlement Agreement.

 

(c)               Each Party covenants and agrees that all representations and
warranties made thereby herein shall be true and correct on the date of this
Settlement Agreement.

 

10.               Integration. This Settlement Agreement contains all
agreements, covenants, representations and warranties, express or implied, oral
or written, of the Parties hereto concerning the subject matter hereof. No other
agreements, covenants, representations, or warranties, express or implied, oral
or written, have been made by any Party hereto to any other Party concerning the
subject matter hereof. All prior and contemporaneous conversations,
negotiations, possible and alleged agreements, representations, covenants, and
warranties concerning the subject matter hereof are merged and integrated
herein.

 



 - 6 - 

 

 

11.                  Modification and Waiver. This Settlement Agreement may not
be modified, amended, or terminated except by an instrument in writing, signed
by each of the Parties affected thereby. No failure to exercise and no delay in
exercising any right, remedy, or power under this Settlement Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power under this agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein, or by law or in equity.

 

12.                 No Admissions. This Settlement Agreement represents the
compromise of disputed claims and causes of action and there is no admission of
liability by any Party hereto, liability being expressly denied.

 

13.                 Construction. In signing this Settlement Agreement, the
Parties have relied wholly upon their own judgment and advice of their own
counsel and have not been influenced to any extent whatsoever in making this
Settlement Agreement by any representations or statements made by any other
Party hereto. The Parties have jointly drafted this Settlement Agreement and no
Party shall be entitled to the benefit of any rule of law that states that in
the event of an ambiguity the document shall be interpreted against the
interests of the drafting Party. The Parties each acknowledge that they have
read this Settlement Agreement, that they are relying solely upon the contents
of this Settlement Agreement, and are not relying upon any other oral or written
representations, warranties, or inducements whatsoever as an inducement to enter
into this Settlement Agreement, other than those referenced herein, and
acknowledge that no oral or written, express or implied representations,
warranties, or covenants have been made which are not referenced in this
Settlement Agreement.

 

14.                 Severability. If for any reason any provision of this
Settlement Agreement is determined to be invalid or unenforceable, the remaining
provisions of this Settlement Agreement nevertheless shall be construed,
performed, and enforced as if the invalidated or unenforceable provision had not
been included in the Settlement Agreement’s text. In the event that any term
hereof is found or deemed to be illegal or otherwise invalid or unenforceable,
the other terms shall stand, and the Parties may attempt to negotiate a valid
new provision concerning the same subject matter.

 

15.                 Choice of Law; Venue. This Settlement Agreement is to be
interpreted and construed in accordance with the laws of the State of New York
without reference to any choice of law provisions of that State. Any disputes
regarding this Settlement Agreement or the interpretation thereof shall be
litigated exclusively within the federal or state courts located in New York
County, New York, and the parties hereto waive any objection to such
jurisdiction and venue as it relates to a dispute regarding this Settlement
Agreement or the interpretation thereof.

 



 - 7 - 

 

 

16.                  Confidentiality. The Parties acknowledge that
confidentiality and nondisclosure are material considerations for the Parties
entering into this Settlement Agreement. As such, the provisions of this
Settlement Agreement shall be held in strictest confidence by the Parties and
shall not be publicized or disclosed in any manner whatsoever, including but not
limited to, the print or broadcast media, any public network such as the
Internet, any other outbound data program such as computer generated mail,
reports, faxes, or any source likely to result in publication or computerized
access. Notwithstanding the prohibition in the preceding sentence: (a) the
Parties may disclose this Settlement Agreement in confidence to their respective
attorneys, accountants, auditors, tax preparers, and financial advisors; (b) the
Parties may disclose this Settlement Agreement as necessary to fulfill standard
or legally required corporate reporting or disclosure requirements; (c) the
Parties may disclose this Settlement Agreement upon request from any government
entity, regulatory organization, or court of law; and (d) the parties may
disclose this Settlement Agreement insofar as such disclosure may be necessary
to enforce its terms or as otherwise required by law. Nothing contained in this
Paragraph 16 shall prevent either Party from stating that the Parties have
“amicably resolved all differences,” provided, however, that in so doing, the
Parties shall not disclose the fact or amount of any payments made or to be made
hereunder and shall not disclose any other terms of this Settlement Agreement or
the settlement described herein. Notwithstanding the foregoing, neither Party
shall disclose any information, the disclosure of which would be prohibited by
law. Additionally, each Party shall continue to comply with all obligations of
confidentiality and the treatment of material non-public information, which
obligations shall survive the termination of the Engagement Agreement.
Notwithstanding anything to the contrary in rest of this Settlement Agreement,
the Parties understand that this Settlement Agreement does not restrict either
of them from initiating communications directly with, or responding to, any
inquiry from, or providing testimony before, the SEC, FINRA, any other
self-regulatory organization or any other state or federal regulatory authority,
regarding this Settlement Agreement or its underlying facts or circumstances.

 



 - 8 - 

 

 

17.                Notices; Method of Delivery. Written notice under this
Agreement must be delivered personally or by email to the persons identified in
this Paragraph 17. Notice may also be given by (a) certified mail (postage
prepaid, return receipt requested), (b) by personal delivery, (c) by any
reputable and commercially available overnight delivery service or (d) by email
and shall be deemed given (i) within five (5) days after deposited in the U.S.
mail by certified mail (postage prepaid, return receipt requested), (ii) when
delivered personally, (iii) one (1) day after deposited with a reputable
overnight delivery service, or (iv) upon receipt by the sending party of
confirmation of receipt of an email notice. Any notices permitted or required
under this Agreement shall be sent in the manner set forth in this Paragraph 17,
addressed to the following:

 

If to ALCP

 

Alexander Capital, L.P.

17 State Street

New York, NY 10004

Attention: Joseph Amato

Email: jamato@alexandercapitallp.com

 

Copies of all notices to ACLP (which shall not constitute notice under this
Agreement) should be sent to:

 

Holcomb + Ward LLP

3455 Peachtree Road, Suite 500

Atlanta, GA 30326

Attention: Bryan Ward

Email: bryan.ward@holcombward.com

 

If to WISA

 

Summit Wireless Technologies, Inc.

6840 Via Del Oro, Suite 280

San Jose, CA 95119

Attention: Brett Moyer, CEO

Email: bmoyer@summitwireless.com

 

Copies of all notices to WISA (which shall not constitute notice under this
Agreement) should be sent to:

 

Sullivan & Worcester LLP

1633 Broadway

New York, NY 10019

Attention: David E. Danovitch, Esq.

Email: ddanovitch@sullivanlaw.com

 



 - 9 - 

 

 

18.                 Counterparts. If this Settlement Agreement is executed in
facsimile or electronic counterparts (such as a pdf file), then each counterpart
shall be deemed an original, and all counterparts so executed shall constitute
one agreement binding on all of the Parties hereto, notwithstanding that all of
the Parties are not a signatory to the same counterpart.

 

19.                 Headings. Paragraph headings are included for convenience
only and do not affect the substantive provisions in this Settlement Agreement.

 

20.                 Representations of Knowledge, Authority, and Volition. The
Parties have read the foregoing Settlement Agreement and know the contents
thereof. The undersigned signing on behalf of WISA represents that he/she is
authorized to execute this Settlement Agreement on behalf of the other person(s)
or entity(ies) for whom he/she executes this Settlement Agreement. The
undersigned signing on behalf of ACLP represents that he/she is authorized to
execute this Settlement Agreement on behalf of the other person(s) or
entity(ies) for whom he/she executes this Settlement Agreement.

 

EACH OF THE UNDERSIGNED REPRESENTS THAT THEY HAVE SIGNED THIS SETTLEMENT
AGREEMENT AS THEIR OWN FREE ACT AND DEED, HAVING HAD SUFFICIENT TIME TO REVIEW
AND TO CONSULT WITH COUNSEL BEFORE SIGNING.

 

Signature Page Follows

 



 - 10 - 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Settlement Agreement and
Release to be executed as of the dates set forth below.

 

Dated: May____, 2020   Summit Wireless Technologies, Inc.   By:              
Its: Dated: May ____, 2020   Alexander Capital, L.P.   By:     Its:

 



 - 11 - 

 

 

EXHIBIT A

 

Form of Leak-Out Agreement

 

Attached

 





 

